DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-5 are objected to because of the following informalities:  

Claim 1 states “a passenger sitting in the seat” which should be “the passenger sitting in the seat”.
Claim 2 is objected to in an analogous manner.

a reflected sound that is a sound emitted by the passenger and reflected by the reflective structure is readily collected” which should be “where the reflected sound that is emitted by the passenger and reflected by the reflective structure is readily collected”.

Claim 4 uses the term “a direction of a target sound source” multiple times.  The second and subsequent occurrences should be “the direction of the target sound source”
Claim 5 is objected in an analogous manner.

Claim 4 uses the term “an incoming direction of a reflected sound” multiple times.  the second and subsequent occurrences should be “the incoming direction of the reflected sound”
Claim 5 is objected in an analogous manner.

Claims 3-5 are objected to as being dependent to the above.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 refers to “an incoming direction of a reflected sound” twice.  It is unclear if this is the reflected sound previously mentioned.  Perhaps “an incoming direction of the reflected sound” is what is intended.  
Claim 5 is rejected in an analogous manner.

Claims 4 and 5 recite the limitation "the third microphone".  There is insufficient antecedent basis for this limitation in the claims.
Claim 4 states “acquired with M units of microphones including the first microphone and the second microphone, or the third microphone” which is unclear.  It looks like the third microphone is a hangover from the claim being multi-dependent on claim 2.  Perhaps “acquired with M units of microphones including the first microphone and the second microphone” is what is intended.
Claim 5 is rejected in an analogous manner.

Claim 4 states “the predetermined direction is one of: (i)…(ii)…(ii)…”.  Meaning the predetermined direction is one of the three choices.   Choice (ii) states “(ii) a and an incoming direction of a reflected sound”.  It is unclear how a direction can be two different directions at the same time.  It is unclear if this is saying the target sound and reflected sound are coming from the same angle and are same direction, or if this was intended to be  “(ii) a direction of a target sound source or an incoming direction of a reflected sound” meaning that the predetermined direction is one of the two (as assumed herein).  If applicant is trying to describe the scenario of figures 4 and 10 wherein the directivity includes ample gain with a width wide enough for both directions, as shown in figures 4 and 10, the predetermined direction (sound collecting direction) would be neither the direction of the target sound nor the direction of the reflected sound”.  
Claim 5 is rejected in an analogous manner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta (US 20140098968 A1).


a first microphone (1 of figure 11) arranged at a position where a direct sound (201a) that is a sound emitted by the passenger is readily collected (see paragraph [0078]), and 
a second microphone (2) arranged at a position where a reflected sound (201b) that is a sound emitted by the passenger and reflected by the reflective structure is readily collected (see paragraph [0078]).  

Regarding claim 2, Furuta discloses a sound collection apparatus to be installed in a vehicle (200 of figure 11), the vehicle including a seat (figure 11, driver’s seat 201) for a passenger (X of figure 11) to sit on, and a reflective structure (203) that reflects a sound emitted by a passenger sitting in the seat, the sound collection apparatus comprising:
a third microphone (1) that collects a sound for carrying out signal processing (via 100’, carries out processing of signals from 1 and 2) of a reflected sound (201b) as a target sound (targeted to be removed) with an aim to emphasize a sound emitted by the passenger (201a, see paragraph [0077]-[0081]), 


Regarding claim 3, Furuta discloses wherein the third microphone collects a sound for carrying out signal processing of a direct sound and the reflected sound as target sounds, and 
the direct sound (201a) is a sound emitted by the passenger (X) and collected directly by the third microphone (see figure 11).  

Regarding claim 4, Furuta discloses further comprising: 
a beamforming unit (31 or 32 of figure 10) that applies a filter with a directivity to a predetermined direction (toward region C or D) to microphone signals acquired with M units of microphones including the first microphone and the second microphone (1 and 2 of figures 10 and 11), or the third microphone, where M is an integer of 2 or more, to obtain signals after filtering as audio signals (output of 31 or 32), wherein the predetermined direction is one of: 
(i) a direction between a direction of a target sound source and an incoming direction of a reflected sound; 
(ii) a direction of a target sound source (unit 31, directed toward target source X, region C, see paragraph [0078]) and an incoming direction of a reflected sound; and 
(iii) a direction different from a direction of a target sound source and to which sensitivity to a direction of an interfering sound source is lowered (unit 32, toward region 

Regarding claim 5, Furuta discloses  further comprising: 
a beamforming unit (31 and 32 of figure 10) that applies a filter with a directivity to a predetermined first direction (direction of region C via 31) to microphone signals (of 1 and 2 of figures 10 and 11) in a frequency domain of a low frequency band (beamform entire frequency range of signal, including low bands) acquired with M units of microphones including the first microphone and the second microphone (1 and 2 of figures 10 and 11), or the third microphone, where M is an integer of 2 or more, and applies a filter with a directivity to a predetermined second direction (direction of region D via 32)  to microphone signals in a frequency domain of a high frequency band (beamform entire frequency range of signal, including high bands) acquired with the M units of microphones (1 and 2 of figures 10 and 11), to obtain signals after filtering as audio signals (output of 31 and 32), wherein 
the predetermined first direction is a direction between a direction of a target sound source (directed toward target source X, see paragraph [0078]) and an incoming direction of a reflected sound, and the predetermined second direction is a direction of a target sound source and an incoming direction of a reflected sound (directed toward reflected noise, see paragraph [0078]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654